Case: 19-11006     Document: 00515555782          Page: 1    Date Filed: 09/08/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                   No. 19-11006                  September 8, 2020
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Faizal Sabar, also known as Brian Pimentel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-19-2


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Faizal Sabar appeals his conviction and sentence for conspiracy to
   commit sex trafficking, asserting that the district court erred in denying his
   motion to withdraw his guilty plea. We disagree and affirm.
          We review the denial of a motion to withdraw a guilty plea for abuse
   of discretion. United States v. McKnight, 570 F.3d 641, 645 (5th Cir. 2009).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11006      Document: 00515555782           Page: 2   Date Filed: 09/08/2020




                                     No. 19-11006


   And we consider the totality of circumstances, including the seven factors
   enumerated in United States v. Carr, 740 F.2d 339, 343–44 (5th Cir. 1984).
          The record supports the district court’s denial of Sabar’s motion
   based on its consideration of the Carr factors. In particular, Sabar waited
   nearly three months after his guilty plea was entered to file his motion to
   withdraw, a fact that weighs against him. See United States v. Thomas, 13 F.3d
151, 153 (5th Cir. 1994). Sabar also received close assistance of counsel, and
   his guilty plea was knowing and voluntary. See McKnight, 570 F.3d at 646–48;
   Carr, 740 F.2d at 345. Finally, the district court was in the “best position to
   know the effect that the withdrawal [would have] on its resources.” Carr,
740 F.2d at 345. Accordingly, Sabar has failed to demonstrate that the district
   court abused its discretion in denying his motion to withdraw his guilty plea.
          Sabar also asserts that the district court should have conducted an
   evidentiary hearing on his motion. This, too, is something we review for
   abuse of discretion. United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003).
   Although a defendant is not entitled to a hearing, “a hearing is required when
   the defendant alleges sufficient facts which, if proven, would justify relief.”
Id. (internal quotation marks and citation omitted). Sabar does not show that
   his assertions, if true, would overcome the strong presumption in favor of the
   affirmations he made in the plea proceedings. See Blackledge v. Allison, 431
U.S. 63, 74 (1977). Thus, the district court did not abuse its discretion by not
   conducting an evidentiary hearing. See Powell, 354 F.3d at 370.
          The judgment of the district court is AFFIRMED.




                                          2